—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered July 28, 1994, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action to the extent of dismissing the causes of action brought under the Racketeer Influenced and Corrupt Organizations Act (RICO; 18 USC §§ 1961-1968), unanimously affirmed, with costs.
Plaintiff’s RICO causes of action, alleging that defendants are an enterprise that engaged in a pattern of racketeering activity in fraudulently inducing plaintiff to purchase stock in the wronged corporation over the 10-year life of plaintiff’s venture with defendants through the medium of the wronged corporation, were properly dismissed as amounting to nothing more than a simple fraud. A scheme that has a limited, terminating goal is not sufficiently continuing to constitute an enterprise within the meaning of RICO (Beck v Manufacturers Hanover Trust Co., 820 F2d 46, 51-52, cert denied 484 US 1005). That the fraud continued for some 10 years does not negate its essentially finite nature (see, East 32nd St. Assocs. v Jones Lang Wootton USA, 191 AD2d 68, 73). We have considered plaintiff’s remaining arguments and find them to be without merit. Concur—Ellerin, J. P., Wallach, Ross and Williams, JJ.